DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 7 April 2022.
Claims 1-5, 7-18 and 20 are currently pending.  In the Amendment filed 7 April 2022, claims 1-5, 7-10, 12, 15, 17 and 18 are amended, claims 6 and 19 are canceled and claim 20 is new.  This action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a national stage entry of PCT/JP2018/032300 filed 31 August 2018 which claims foreign priority to 2017-169298 filed 4 September 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner fails to find support for the amendment of a vehicle.  Paragraph [0024] of the published specification states the following:
[0024] Note that “bicycle” in this specification is a generic term for vehicles that are driven and steered mainly by manpower of a person who rides on the vehicle by using a pedal or a hand crank, have one or more driving wheels, and run on the ground. Accordingly, while the number of wheels included in a bicycle is not particularly limited, “bicycle” may include not only a two-wheeled bicycle but also a tricycle, a bicycle with training wheels, or the like. Further, a motor assist bicycle having auxiliary power is included in “bicycle”.
	This is the only place in which the Examiner finds the term vehicle within the specification.  The term vehicle is being used to define the term bicycle.  The specification does not state that the process can be used with any vehicle.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the more similar shapes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Shapes nor the similarity of shapes in images is not discussed in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 14, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0220244 to Vats et al (hereafter Vats).

Referring to claim 1, Vats discloses an information processing system comprising:
a feature information accepting unit (see [0060] and [0061]) that, by causing a user to specify a position in a feature map in which a plurality of feature images indicating features of vehicles to be displayed are arranged, accepts entry of feature information associated with the position in the feature map (see [0098] and Fig 15, items 1502, 1503 and 1504 – user selects one of 1502, 1503 and 1504);
an image acquisition unit that acquires an image used for display of a vehicle based on the feature information (see [0098]); and
a display information generation unit that generates display information used for causing a display device to display the image used for display (see [0098] and Fig 15, items 1502, 1503 and 1504 – item displayed in the second window), 
wherein the feature map is a map in which the plurality of feature images are arranged at positions in accordance with features of the vehicle (see Fig 15).
.Referring to claim 2, Vats discloses the information processing system according to claim 1, wherein each of the feature images includes an image indicating a feature of a shape of a part of the vehicle (see Fig 15, items 1502, 1503 and 1504).
Referring to claim 3, Vats discloses the information processing system according to claim 1, wherein the feature image includes an image indicating a shape of a frame of the vehicle (see Fig 15). 
Referring to claim 4, Vats discloses the information processing system according to claim 1, wherein the image acquisition unit acquires the image used for display by selecting the image used for display out of a plurality of images of vehicles stored in a database (see [0061] – database 132 comprising 3D model data).
Referring to claim 5, Vats discloses the information processing system according to claim 1, wherein the image acquisition unit acquires the image used for display by combining a plurality of images of portions of vehicles stored in a database and generating the image used for display (see [0061] and Fig 5).
Referring to claim 12, Vats discloses the information processing system according to claim 1 further comprising a color information accepting unit that accepts entry of color information related to a color of the vehicle, wherein the image acquisition unit further acquires the image used for display based on the color information (see [0062] and [0088]).
Referring to claim 14, Vats discloses the information processing system according to claim 12, wherein the color information includes information as to whether or not the color is a metallic color (see [0062] and [0088]).
Referring to claim 15, Vats discloses the information processing system according to claim 1 further comprising a power generator information accepting unit that accepts entry of power generator information indicating whether or not the vehicle has a power generator, wherein the image acquisition unit further acquires the image used for display based on the power generator information (see [0083]).
Referring to claim 17, Vats discloses an information processing method comprising: 
by causing a user to specify a position in a feature map in which a plurality of feature images indicating features of vehicles to be displayed are arranged, accepting entry of feature information associated with the position in the feature map (see [0098] and Fig 15, items 1502, 1503 and 1504 – user selects one of 1502, 1503 and 1504); 
acquiring an image used for display of a vehicle based on the feature information (see [0098]); and 
generating display information used for causing a display device to display the image used for display (see [0098] and Fig 15, items 1502, 1503 and 1504 – item displayed in the second window),
wherein the feature map is a map in which the plurality of feature images are arranged at positions in accordance with features of the vehicle (see Fig 15).
Referring to claim 18, Vats discloses a non-transitory storage medium storing a program that causes a computer to perform (see [0060]; [0061]; Fig 1; and 2): 
by causing a user to specify a position in a feature map in which a plurality of feature images indicating features of vehicles to be displayed are arranged, accepting entry of feature information associated with the position in the feature map (see [0098] and Fig 15, items 1502, 1503 and 1504 – user selects one of 1502, 1503 and 1504); 
acquiring an image used for display of a vehicle based on the feature information (see [0098]); and 
generating display information used for causing a display device to display the image used for display (see [0098] and Fig 15, items 1502, 1503 and 1504 – item displayed in the second window).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0220244 to Vats et al (hereafter Vats) as applied to claim 1 above, and further in view of US PGPub 2018/0181802 to Chen et al (hereafter Chen).
Referring to claim 7, Vats fails to explicitly disclose the further limitation wherein the feature map is a map in which the plurality of feature images are arranged at positions in accordance with features of the vehicles [poses of people] on a two-dimensional plane.  Chen teaches analyzing images, including the further limitation wherein the feature map is a map in which the plurality of feature images are arranged at positions in accordance with features of the vehicles on a two-dimensional plane (see Fig 15 and [0105]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of Chen to images of vehicles.  One would have been motivated to do so since the type of object being analyzed is merely nonfunctional descriptive data.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of arranging features of the poses of people in a two-dimensional plane with Vats in the manner disclosed by Chen.  One would have been motivated to do so in order to provide efficient recognition of objects (Chen: see [0006]). 
Referring to claim 8, Vats fails to explicitly disclose the further limitation wherein the feature map is generated based on a feature of a vehicle acquired by machine learning.  Chen teaches analyzing images, including the further limitation wherein the feature map is generated based on a feature of a vehicles [poses of people] acquired by machine learning (see [0029]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of Chen to images of vehicles.  One would have been motivated to do so since the type of object being analyzed is merely nonfunctional descriptive data.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of using machine learning as taught by Chen to generate the feature map of Vats.  One would have been motivated to do so in order to provide efficient recognition of objects (Chen: see [0006]). 
Referring to claim 9, Vats fails to explicitly disclose the further limitation wherein the feature map is generated based on a feature of a vehicle acquired by an auto-encoder in which an image including a vehicle is used as input data and output data.  Chen teaches analyzing images, including the further limitation wherein the feature map is generated based on a feature of a vehicle [poses of people] acquired by an auto-encoder in which an image including a vehicle is used as input data and output data (see [0017]; [0031]; and [0068]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of Chen to images of vehicles.  One would have been motivated to do so since the type of object being analyzed is merely nonfunctional descriptive data.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of auto-encoder as taught by Chen to generate the feature map of Vats.  One would have been motivated to do so in order to provide efficient recognition of objects (Chen: see [0006]). 
Referring to claim 10, Vats fails to explicitly disclose the further limitation wherein the feature map is generated based on a feature of a vehicle acquired by an auto-encoder in which an image of a portion of a vehicle is used as input data and output data.  Chen teaches analyzing images, including the further limitation wherein the feature map is generated based on a feature of a vehicle [poses of people] acquired by an auto-encoder in which an image of a portion of a vehicle is used as input data and output data (see [0017]; [0031]; and [0068]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of Chen to images of vehicles.  One would have been motivated to do so since the type of object being analyzed is merely nonfunctional descriptive data.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of auto-encoder as taught by Chen to generate the feature map of Vats.  One would have been motivated to do so in order to provide efficient recognition of objects (Chen: see [0006]). 
Referring to claim 16, Vats fails to explicitly disclose the further limitation wherein the image acquisition unit acquires a plurality of images used for display, and wherein the display information generation unit generates the display information so that the plurality of images used for display are arranged in order based on the feature information and displayed on the display device.  Chen teaches analyzing images, including the further limitation wherein the image acquisition unit acquires a plurality of images used for display, and wherein the display information generation unit generates the display information so that the plurality of images used for display are arranged in order based on the feature information and displayed on the display device (see Fig 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept of Chen to images of vehicles.  One would have been motivated to do so since the type of object being analyzed is merely nonfunctional descriptive data.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of displaying the images of Vats in the manner of Chen.  One would have been motivated to do so in order to provide efficient recognition of objects (Chen: see [0006]). 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0220244 to Vats et al (hereafter Vats) as applied to claims 1 and 12 above, and further in view of US PGPub 2012/0254790 to Colombino et al (hereafter Colombino).
Referring to claim 11, Vats fails to explicitly disclose the further limitation of a first weight accepting unit that accepts entry of weighting provided to the feature information when the image used for display is acquired in the image acquisition unit.  Colombino teaches a first weight accepting unit that accepts entry of weighting provided to the feature information when the image used for display is acquired in the image acquisition unit (see [0112]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the weights of Colombino to weight the features of Vats.  One would have been motivated since weights provide an effective search.
Referring to claim 13, Vats fails to explicitly disclose the further limitation of a second weight accepting unit that accepts entry of weighting provided to the color information when the image used for display is acquired in the image acquisition unit.  Colombino teaches a second weight accepting unit that accepts entry of weighting provided to the color information when the image used for display is acquired in the image acquisition unit (see [0112]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the weights of Colombino to weight the features of Vats.  One would have been motivated since weights provide an effective search.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0220244 to Vats et al (hereafter Vats) as applied to claim 1 above, and further in view of US PGPub 2020/0074205 to Yi et al (hereafter Yi).

Referring to claim 20, while Vats teaches a feature map, Vats fails to explicitly disclose the further limitation of wherein the more similar shapes of the feature images are, the closer the feature images are to each other in the feature map.  Yi teaches the segmentation of images to generate feature maps, including the further limitation of wherein the more similar shapes of the feature images are, the closer the feature images are to each other in the feature map (see Fig 6; [0079]; [0081]; and [0090]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the type of feature map of Yi as the feature map of Vats.  One would have been motivated to do so in order to provide an effective way to allow users to visualize and select features of images stored in a database (Yi: see [0034] and [0002]-[0004]).

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive.  The Applicant states that the cited portion of Vats fails to teach the limitation that was previously recited in claim 6.  The limitations are given the broadest reasonable interpretation according to one of ordinary skill in the art in view of the specification without reading limitations into the claims from the specification.  The seat parts of Vats are each in the position they would be located on an image of a motorcycle and therefore are considered to be arranged in positions in accordance with features of the vehicles.  Therefore, the citation of Vats is considered to teach the limitation of wherein the feature map is a map in which the plurality of feature images are arranged at positions in accordance with features of the vehicles.  The description of the feature map in the claim is still very broad.  Specifics of the feature map are claimed in different dependent claims.  It is suggested that the Applicant explicitly claim the features of the feature map as related to item 163 of Fig 5 and Fig 6 in the independent claim to overcome the prior art of record.  The rejections of the other claims are maintained for the same reasons.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167